Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species 2 (figs. 6-10) in the reply filed on 3/11/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being Gordon (US 3,872,966)
Regarding claim 17, Gordon (figs. 1-2) discloses a method for maximizing retail merchandizing space for merchandizing products, said method including the steps of:
sourcing products in packages 12, the packages 12 having an exterior width dimension, having a flange and having a hinge on the flange; and 
displaying the packages in a display case 10 having an internal width dimension that is smaller than the exterior width dimension of the packages by bending the flange at the hinge to reduce the width of the packages to thereby fit the packages within the interior of the display case. {01695814.DOC/ }Serial No. 17/016,898 
regarding claim 19, Gordon further discloses the packages 12 further includes a tray 32 and a top cover 26 (fig. 2).  
Regarding claim 20, Gordon further discloses tray semi-rigid i.e., made of transparent blister (col. 3, lines 51-54).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 3,872,966) in view of Ignasiak (US 4,324,331).
Regarding claims 1 and 3, Gordon  (figs. 1-2) discloses a product tray 12 for retail display in a display case, the display case 10 having an internal width dimension, said tray 12 comprising: 
a compartment 32 for containing a product; 
an exterior width dimension that is larger than an internal width dimension of a display case 10 into which the tray 12 is placed for retail display; and 
at least one hinge or fold line adapted to allow a folded end portion 30 to flex to therefore allow the tray 12 to be placed into the display case in the flexed orientation.  
Gordon further discloses the compartment 32 being adhesively bonded to a substrate but fails to disclose the tray having a planar flange (col. 3, lines 51-54).
However, Ignasiak teaches a package having a tray with a planar flange 8 wherein a substrate or cover is attached to the flange of the tray (figs. 1 and 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the compartment 32 of Gordon, a flange that attaches to the substrate, as taught by Ignasiak, for the predictable result of providing a good adhesion between the compartment and the substrate.
Regarding claim 2, Gordon further discloses tray being composed of a semi-rigid material i.e., transparent blister (col. 3, lines 51-54).  
Regarding claim 4, Ignasiak further teaches the flange 8 extending around a periphery of the compartment (fig. 1).
Regarding claim 5, Gordon further discloses the hinge being proximate to the compartment 32 (fig. 2).
  Regarding claims 8 and 11, Gordon (figs. 1-2) discloses a product packaging for retail display, said packaging comprising:
 a retail display case 10 having an internal width dimension; and 
a product package 12 having an exterior width dimension that is larger than the internal width dimension of the display case, the package 12 including a tray 32 for containing a product.
Gordon further discloses the package having a cover or substrate 26 attached to the tray  and a hinge enabling the package to bend to thereby decrease its width dimension so as to fit within the display case in the bent orientation (col. 3, lines 51-54).
Gordon fails to disclose the tray 32 having a periphery and having a planar flange positioned on the periphery.{01695814.DOC/ }Serial No. 17/016,898
However, Ignasiak teaches a package having a tray with a planar flange 8 wherein a substrate or cover is attached to the flange of the tray (figs. 1 and 4-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the tray 32 of Gordon, a planar flange that attaches to the substrate, as taught by Ignasiak, for the predictable result of providing a good adhesion between the compartment and the substrate.
Regarding claim 9, Gordon further discloses the display case 10 being a display ready case (fig. 2).
  Regarding claim 10, Gordon further discloses tray 32 being composed of a semi-rigid material i.e., transparent blister (col. 3, lines 51-54).  
Regarding claim 13, Ignasiak further teaches the flange 8 extending around a periphery of the tray 32 (fig. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 3,872,966) in view of Lambelet (US 5,833,072).
Regarding claim 18, Gordon discloses all elements of the claimed invention except for the hinge including a score line. 
However, Lambelet teaches a hinge including a score line (col. 2, lines 56-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the hinge of Gordon, score lines, as taught by Lambelet, for the predictable result of easily folding along the hinge.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 3,872,966) in view of Ignasiak (US 4,324,331) as applied to claims 1 and 8 above, further in view of Lambelet (US 5,833,072).
Regarding claims 6 and 14, the modified Gordon discloses all elements of the claimed invention except for the hinge including a score line. 
However, Lambelet teaches a hinge including a score line (col. 2, lines 56-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the hinge of the modified Gordon, score lines, as taught by Lambelet, for the predictable result of easily folding along the hinge.
 
Claims  rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 3,872,966) in view of Ignasiak (US 4,324,331) as applied to claims 1 and 8 above, further in view of Rosen (US 7,918,352).
Regarding claims 7 and 16, the modified Gordon discloses all elements of the claimed invention except for a second hinge. 
However, Rosen teaches a container having one or more extensions or wings 332 (fig. 5A and col. 6, lines 27-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Gordon a second hinge, as taught by Rosen, for the predictable result of providing more room for indicia. Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 3,872,966) in view of Ignasiak (US 4,324,331) as applied to claims 1 and 8 above, further in view of Hansen (US 9,145,246).
Regarding claim 12, the modified Gordon discloses all elements of the claimed invention except for the cover or substrate being a curved top cover.
However, Hansen teaches a container having a planar or curved top cover (figs. 1A-1C and 7A-7C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the cover of the modified Gordon, a curved cover, as taught by Hansen, for the predictable result of providing a bigger compartment that can hold a bigger item.
Regarding claim 15, the modified Gordon further discloses when the package is bent, the integrity of the top cover being sealed to the flange is maintained (fig. 2 of Gordon).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275. The examiner can normally be reached Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735